                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 BRODERICK V. BULLOCK, SR.,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-081-JD-MGG

 HYATTE,

                      Defendant.

                                   OPINION AND ORDER

       Broderick V. Bullock, Sr., a prisoner without a lawyer, is proceeding on a claim

for injunctive relief against Warden Hyatte in his official capacity related to injuries he

sustained on February 2, 2019, after he was attacked by a fellow inmate at the Miami

Correctional Facility. ECF 4. He has filed two motions requesting immediate injunctive

relief. ECF 23, 25. The court ordered the defendant, Warden Hyatte, to file a response to

the motions, including affidavits and/or medical evidence if necessary, only to the

extent Bullock alleges that medication or treatment related to his eye injury is currently

being withheld. ECF 26. Warden Hyatte has done so (ECF 34), and Bullock has filed his

reply (ECF 37).

       “[A] preliminary injunction is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original). To

obtain a preliminary injunction, the moving party must show (1) he will suffer

irreparable harm before the final resolution of his claims; (2) available remedies at law
are inadequate; and (3) he has a likelihood of success on the merits. See BBL, Inc. v. City

of Angola, 809 F.3d 317, 323–24 (7th Cir. 2015). The court then “weighs the competing

harms to the parties if an injunction is granted or denied and also considers the public

interest.” Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013).

       An injunction ordering the defendant to take an affirmative act rather than

merely refrain from specific conduct is “cautiously viewed and sparingly issued.”

Graham v. Med. Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997) (quotation marks and

citation omitted). Before Bullock can obtain injunctive relief, he must make a clear

showing that the medical care he is receiving violates the Eighth Amendment

prohibition on cruel and unusual punishment. See Westefer v. Neal, 682 F.3d 679, 683 (7th

Cir. 2012); Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). Bullock, like every inmate, is

entitled to receive adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104–05 (1976).

However, “the Constitution is not a medical code that mandates specific medical

treatment.” Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996). Inmates are “not entitled to

demand specific care [nor] entitled to the best care possible.” Forbes v. Edgar, 112 F.3d

262, 267 (7th Cir. 1997). Indeed,

       medical professionals are not required to provide proper medical treatment
       to prisoners, but rather they must provide medical treatment that reflects
       professional judgment, practice, or standards. There is not one proper way
       to practice medicine in a prison, but rather a range of acceptable courses
       based on prevailing standards in the field. A medical professional’s
       treatment decisions will be accorded deference unless no minimally
       competent professional would have so responded under those
       circumstances.




                                               2
Jackson v. Kotter, 541 F.3d 688, 697-98 (7th Cir. 2008) (quotation marks and citations

omitted).

       Bullock’s main complaint is that he is not receiving adequate care for his right

eye injury. It is undisputed that, since the injury occurred on February 2, 2019, Bullock’s

eye has been examined and treated by multiple medical professionals including an

optometrist and an outside ophthalmologist. See ECF 17 at 3–4 (summarizing the

medical record). However, Bullock now alleges that prison officials are failing to follow

the recommendations of those specialists and are withholding medication in the form of

“serum tears” that were prescribed by Dr. Stephen M. Johnson from the Midwest Eye

Institute on March 25, 2019. ECF 23 at 1; 25 at 2; see also ECF 22-1. Warden Hyatte, by

counsel, has responded as follows, claiming that Bullock’s request is moot:

       Plaintiff is currently receiving preservative free artificial tears. With
       regards to Plaintiff’s request for serum tears, there is no live controversy
       remaining. Brown v. Bartholomew Consol. School Corp., 442 F.3d 588, 596 (7th
       Cir. 2006.); See Honig v. Doe, 484 U.S. 305, 317, 108 S. Ct. 592, 98 L.Ed.2d
       686 (1988). Wexford of Indiana medical staff have been coordinating with
       Dr. Stephen Johnson at Midwest Eye Institute and staff at Midwest Cornea
       Associates and it was noted on May 15, 2019, that while “there isn’t an
       alternative to serum tears[,] [t]he patient should use preservative free
       artificial tear[.]” As an alternative to the treatement [sic] demanded by
       Plaintiff has been provided, the issues raised in his request for preliminary
       injunction are now moot.

ECF 34 at 4. The court disagrees with both the characterization of the evidence in the

record and the conclusion that the request for preliminary injunctive relief is moot.

       Treatment notes from Bullock’s March 25th visit to Dr. Johnson indicate the

following:




                                             3
       Serum tears will help heal the ocular surface. This may represent a
       logistical problem. In the meantime preservative free artificial tears is
       advised. Stem Cell Dysfunction OD. Stem cell transplant is not indicated.
       Discussed autologous serum eye drops. Factors within the serum can lead
       to healing of the eye’s surface. Central Corneal Opacity OD. The scar does
       impact vision. However over the next several months it can lessen. At some
       point spectacle correction may be helpful.

ECF 34-1 at 75 (emphasis added). Dr. Johnson went on to prescribe both serum tears

and preservative free artificial tears. Id. On May 15, 2019, in response to a query from

Wexford of Indiana, Dr. Johnson’s office faxed over the aforementioned treatment

notes, confirmed that “there isn’t an alternative to serum tears,” and stated that Bullock

should use the preservative free artificial tears. ECF 34-1 at 74 (emphasis added). An

email from Lee Ann Ivers of Wexford of Indiana dated June 10, 2019, states that the

serum tears, which are “made out of the patient’s blood” and need to be “put on ice and

transported to Indianapolis” can “only be purchase[d] from the Midwest Cornea

Associates.” ECF 34-2. The transportation issue is apparently not prohibitive, however,

as the email continues, “[w]e were going to go ahead and do this, but they would not

take a check or company card.” ECF 34-2. The artificial tears were purchased from CVS,

and Bullock is currently receiving them. Id.

       Although the Warden claims that the matter is now moot because an alternative

to the serum tears has been provided, the record belies that assertion. Dr. Johnson’s

office confirmed that there is not an alternative to the serum tears, which were

prescribed to help heal Bullock’s eye. Based on the record before the court, it is clear

that Dr. Johnson intended the artificial tears to be a temporary measure pending the

resolution of any logistical problems rather than a final, definitive treatment. Despite


                                               4
this, the Warden’s response indicates that there are no plans for implementing Dr.

Johnson’s full recommended treatment course now or in the future. Indeed, the Warden

has provided no evidence that any of the “logistical problems”1 are being addressed,

nor does he present a medical professional’s opinion that differs from that of Dr.

Johnson—a specialist who was specifically selected by Wexford and/or prison officials

to treat Bullock’s eye. Thus, the matter is not moot.

        Turning to the merits, the Warden argues that Bullock has failed to establish a

likelihood of success on his Eighth Amendment claim because he is continuing to

receive care from Wexford and is being provided with artificial tears. But, as noted

above, the fact that Bullock is receiving artificial tears is not dispositive. Bullock has

been diagnosed with neurotrophic keratopathy, a rare degenerative disease, in his right

eye, 2 and it is undisputed that his vision is significantly impacted by this condition. Dr.

Johnson has prescribed serum tears, but Wexford is refusing to provide them and has

not presented any evidence of a reasonable, long-term alternate plan. Although the

Warden states, correctly, that as a non-medical professional he may reasonably defer to

the judgment of medical professionals regarding inmate treatment, the evidence

suggests that he is not doing so here as Dr. Johnson’s full recommendations are not



        1According to the email from Ms. Ivers, the only identified remaining logistical problem is with
the form of payment.

        2  “Neurotrophic keratitis (NK) is a degenerative disease characterized by corneal sensitivity
reduction, spontaneous epithelium breakdown, and impairment of corneal healing. . . . Early diagnosis,
severity-based treatment, and careful monitoring of NK patients are mandatory to achieve epithelial
healing and prevent progression of corneal damage, especially since worsening of NK is frequently
asymptomatic.” Marta Sacchetti and Alessandro Lambiase, Diagnosis and Management of Neurotrophic
Keratitis, U.S. National Institutes of Health’s National Library of Medicine,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3964170/ (last visited July 3, 2019).


                                                    5
being carried out, and the Warden has not provided an adequate reason as to why.

Similarly, while it is generally true that an inmate is not entitled to demand specific

services or the best care possible, it was Dr. Johnson who prescribed the serum tears in

this case, not Bullock.

        The Warden also argues that Bullock has not shown that he lacks an adequate

remedy at law because Bullock is “not precluded from bringing suit against the medical

staff treating him.” While it is true that Bullock could sue those medical professionals, it

is not necessary for him to do so to obtain injunctive relief because, ultimately, William

Hyatte, as the warden of the Miami Correctional Facility, has both the authority and the

responsibility to ensure that Bullock receives the medical treatment to which he is

entitled under the Eighth Amendment. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th

Cir. 2011).

        Additionally, the Warden argues that Bullock has not established he will suffer

irreparable harm absent a preliminary injunction. However, the evidence shows that

Bullock is experiencing continued pain and impaired vision in his right eye due to

diagnosed neurotrophic keratopathy. Neurotrophic keratopathy is a progressive,

degenerative disease that can worsen without appropriate treatment.3 The serum tears

prescribed by Dr. Johnson on March 25, 2019, have still not been provided to Bullock.




          3 “NK can be classified according to severity of corneal damage, ie, epithelial alterations (stage 1),

persistent epithelial defect (stage 2), and corneal ulcer (stage 3). Management of NK should be based on
clinical severity, and aimed at promoting corneal healing and preventing progression of the disease to
stromal melting and perforation.” Marta Sacchetti and Alessandro Lambiase, Diagnosis and Management of
Neurotrophic Keratitis, U.S. National Institutes of Health’s National Library of Medicine,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3964170/ (last visited July 3, 2019).


                                                       6
While it is true that Dr. Johnson indicated the artificial tears could be used “in the

meantime” pending a solution to any logistical problems, more than three months have

passed since that time. Absent evidence to the contrary,4 this is an unreasonable delay.

Thus, Bullock has sufficiently established he is experiencing irreparable harm pending

the resolution of this lawsuit.

        The court must also weigh the competing harms to the parties if an injunction is

issued. The Warden argues that “[a]llowing every inmate to petition the court for

specific medical care to be provided, despite a physician acknowledging that alternative

treatments are available, would create a dangerous precedent.” As set forth ad nauseam

above, no physician in the record has stated that there is an alternative to serum tears.

While it is possible—indeed, even likely—that different treatment options for

neurotrophic keratopathy exist, the Warden has provided no evidence of them. As to

financial considerations, if the injunction is granted, costs will be incurred, although

they are not considerable.5 However, if injunctive relief is not granted, then it appears

likely that Bullock will continue to suffer eye pain and possible worsening vision loss.

The public interest is not substantially affected by the expense that will result from the

issuance of a preliminary injunction, because the injunction would essentially require




        4 Although the Warden has indicated he believes the need for serum tears is moot, the record

currently before the court shows otherwise.

        5 A document from Midwest Cornea Associates states that the costs include an unspecified lab fee

(blood will need to be drawn and processed) and an apothecary fee (ranging from $125 for a 1 month
supply to $170 for a 1–2 month supply). ECF 34-1 at 60.


                                                   7
the Warden do only what the Eighth Amendment already requires—provide Bullock

with adequate treatment for his serious medical condition.

       Finally, because Bullock is a prisoner, there are additional considerations to

consider under the Prison Litigation Reform Act (PLRA).

       The PLRA circumscribes the scope of the court’s authority to enter an
       injunction in the corrections context. Where prison conditions are found to
       violate federal rights, remedial injunctive relief must be narrowly drawn,
       extend no further than necessary to correct the violation of the Federal right,
       and use the least intrusive means necessary to correct the violation of the
       Federal right. This section of the PLRA enforces a point repeatedly made by
       the Supreme Court in cases challenging prison conditions: Prison officials
       have broad administrative and discretionary authority over the institutions
       they manage.

Westefer, 682 F.3d at 683 (quotation marks, brackets, and citations omitted). Bullock has

requested that he be provided with the serum tears prescribed by Dr. Johnson. It is both

appropriate and narrowly tailored to require the Warden to ensure that a qualified

physician’s prescription recommendations are followed, especially when no evidence of

a differing medical opinion has been proffered. The court is not mandating that Warden

Hyatte to do anything requiring a medical degree—he is only required to ensure that

the existing prescription recommendation of the specialist selected by Wexford to

evaluate and treat Bullock is carried out.

       For these reasons, the court:

       (1) GRANTS the motions for preliminary injunctive relief to the extent they

request that the serum drops prescribed by Dr. Stephen M. Johnson on March 25, 2019,

be provided to Broderick V. Bullock, Sr., (ECF 23, 25);

       (2) ORDERS Warden Hyatte to make arrangements to provide Broderick V.


                                             8
Bullock, Sr., with the serum drops prescribed by Dr. Stephen M. Johnson on March 25,

2019, by no later than July 15, 2019; and

       (3) ORDERS Warden Hyatte to provide the court with adequate documentation

by no later than July 15, 2019, that Broderick V. Bullock, Sr., is receiving and will

continue to receive the serum drops for the duration of the recommended treatment

course as directed by Dr. Stephen M. Johnson.

       SO ORDERED on July 8, 2019


                                                      /s/ JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             9
